          Case 1:13-cr-00424-KMW Document 109 Filed 07/01/20 Page 1 of 3



UNITED STATES DISTRICT COURT                                       USDC SDNY
SOUTHERN DISTRICT OF NEW YORK                                      DOCUMENT
---------------------------------------------------------------X   ELECTRONICALLY FILED
                                                                   DOC #: __________________
UNITED STATES OF AMERICA                                           DATE FILED: July 1, 2020



                                                                         13-CR-424 (KMW)
                 v.                                                            ORDER



JESUS RIVERA,

                           Defendant.
---------------------------------------------------------------X

KIMBA M. WOOD, District Judge:

        Defendant Jesus Rivera moves to reduce his sentence under 18 U.S.C. § 3582(c)(1)(A),

seeking compassionate release in light of the COVID-19 pandemic. (ECF No. 108.) Because

Defendant submitted his motion via facsimile, the Court was significantly delayed in receiving it.

       No later than July 15, 2020, the Government shall respond to Defendant’s motion. With

its response, the Government shall provide the following information, after conferring with the

Bureau of Prisons (“BOP”) and the United States Probation Office as appropriate:

       1. Whether the Government opposes Defendant’s motion;

       2. The BOP’s assessment of the factors listed in the Attorney General’s Memorandum for

           Director of Bureau Prisons dated March 26, 2020 as they pertain to Defendant; what

           risk factors for severe COVID-19 illness, if any, Defendant presents; who, if anyone, at

           the BOP assessed Defendant’s risk factors for severe COVID-19 illness; and upon

           what specific information that person’s assessment was made;
  Case 1:13-cr-00424-KMW Document 109 Filed 07/01/20 Page 2 of 3



3. The criteria used by the BOP to decide whom to test for COVID-19 at the Allenwood

   Correctional Complex and at FCI Allenwood Low, where Defendant resides;

4. Approximately how many tests for COVID-19 have been conducted at the Allenwood

   Correctional Complex and at FCI Allenwood Low;

5. The number of inmates and staff who have tested positive and the number of inmates

   and staff who have tested negative for COVID-19 at the Allenwood Correctional

   Complex and at FCI Allenwood Low, both as absolute numbers and as a percentage of

   the total population of inmates and staff at FCI Allenwood;

6. The number of inmates and staff currently infected with COVID-19 at the Allenwood

   Correctional Complex and at FCI Allenwood Low;

7. Whether Defendant has been in close proximity to any inmate or staff member who has

   tested positive for COVID-19;

8. The Government’s assessment of the factors set forth in 18 U.S.C. § 3553(a) as they

   pertain to Defendant;

9. Defendant’s disciplinary record in prison, risk of recidivism, risk of violence, and any

   changes to the conditions of supervised release that should be made in the event

   Defendant is released;

10. Upon what specific facts and information the BOP relied in denying Defendant’s

   compassionate release application; the date on Defendant’s application to the BOP for

   compassionate release; and the date that Warden Easter received Defendant’s

   application to the BOP for compassionate release;

11. Whether the BOP has considered or intends to consider Defendant for home

   confinement or furlough; by what date the BOP expects to make a determination



                                          2
      Case 1:13-cr-00424-KMW Document 109 Filed 07/01/20 Page 3 of 3



       regarding home confinement or furlough; and upon what specific information the

       BOP’s determination will rely.



SO ORDERED.

Dated: New York, New York
       July 1, 2020                                     /s/ Kimba M. Wood
                                                         KIMBA M. WOOD
                                                      United States District Judge




                                           3
